Citation Nr: 0027395	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-29 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with associated ear infections.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, to include service in the European Theater of 
Operations during World War II.

This matter arises before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which, in pertinent part, denied 
entitlement to service connection for hearing loss with 
associated ear infections.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  In 
October 1997, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.


REMAND

The veteran contends, in essence, that he has a current 
hearing loss disability with associated ear infections which 
was manifested as a result of his active service.  
Specifically, he asserts that he was exposed to an explosion 
of the shell close to him during his period of service in 
Europe during World War II.  The veteran's discharge 
documents reveal that his military occupation was as a light 
truck driver and that he had qualified as a combat 
infantryman.  

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained below, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.

Relevant law and regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  For certain chronic disorders, including 
certain organic diseases of the nervous system, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).

Impaired hearing is considered to be a disability when the 
auditory threshold in any  of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 
The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  The failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . " Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Analysis

The Board finds that as a threshold matter, the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss with associated ear infections is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The veteran, 
who was engaged in combat with the enemy in active service 
during a period of war, has alleged that he sustained damage 
to his hears and experienced subsequent hearing loss when a 
shell from a German tank exploded close to him.  The 
veteran's medical records show that he has a current hearing 
loss disability.  He has testified as to the course of events 
which resulted in his injury and has provided lay statements 
which are consistent with his testimony.  For the limited 
purpose of determining well-groundedness, the credibility of 
the veteran's contentions is to be presumed. See King, 5 Vet. 
App. at 21.  

Once a claim has been found to be well grounded, the Board 
must determine whether VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, the veteran underwent a VA 
audiological evaluation in June 1996.  The test findings were 
interpreted as showing moderate to severe bilateral 
sensorineural hearing loss.  The examiner did not, however, 
comment on the existence of damage to the tympanic membranes 
or as to the etiology of the hearing loss disability, 
specifically, whether it is consistent with acoustic trauma.

The Board concludes that additional evidentiary development 
is needed prior to further disposition of the veteran's claim 
for entitlement to service connection for hearing loss with 
associated ear infections.


To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all medical 
records pertaining to current treatment 
for any disabilities involving the ears 
and hearing loss.  The RO should then 
obtain all records that are not on file 
and associate them with the veteran's VA 
claims folder.  

2.  The veteran should be scheduled for a 
VA ear, nose and throat examination.  The 
examiner should be provided with the 
veteran's claims folder in conjunction 
with the examination.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
hearing loss and any associated ear 
infections diagnosed are related to the 
reported in-service acoustic trauma.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

Thereafter, the case should be readjudicated by the RO.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and given an opportunity to respond.  
The case should then be returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



